I N         T H E         C O U R T O F A P P E A L S
                                                                             A T      K N O X V I L L E
                                                                                                                                           FILED
                                                                                                                                         September 30, 1998

                                                                                                                                          Cecil Crowson, Jr.
                                                                                                                                           Appellate C ourt Clerk
K R Y S T A L            N I C O L E      H A D J O P O U L O S ,                      )               G R E E N E C I R C U I T
                                                                                       )               C . A . N O . 0 3 A 0 1 - 9 8 0 1 - C V - 0 0 0 3 7
P. l a i n t i f f - A p p e l l e e                           )
                                                                                       )
                                                                                       )
                                                                                       )
v s .                                                                                  )
                                                                                       )               H O N . B E N           K .       W E X L E R
                                                                                       )               J U D G E
                                                                                       )
J O S H U A        N E E L          H A D J O P O U L O S ,                            )
                                                                                       )
                           D e f e n d a n t - A p p e l l a n t                       )               R E M A N D E D         W I T H         I N S T R U C T I O N S




J .     R O N N I E          G R E E R ,      G r e e n e v i l l e ,                  f o r      A p p e l l a n t .


L E R O Y     T I P T O N ,             J R . ,      G r e e n e v i l l e ,               f o r         A p p e l l e e .




                                                                         O         P   I   N      I      O       N

                                                                                                                                                 M c M u r r a y ,            J .



            I n      t h i s         d i v o r c e       c a s e ,           J o s h u a         H a d j o p o u l o s               ( f a t h e r )          a p p e a l s         t h e

t r i a l         c o u r t ' s          r e f u s a l         t o      a l l o w          o v e r n i g h t             v i s i t a t i o n               w i t h    h i s         s o n

B r y c e t o n           L a y n e      H a d j o p o u l o s               u n t i l         t h e         c h i l d   i s     t w o         y e a r s      o f    a g e .          W e

r e v e r s e             t h e       t r i a l       c o u r t ' s                j u d g m e n t             r e l a t i v e           t o       v i s i t a t i o n              a n d

r e m a n d        t o      t h e      t r i a l     c o u r t         w i t h         i n s t r u c t i o n s t o e s t a b l i s h                            v i s i t a t i o n

i n     a c c o r d a n c e             w i t h      t h i s         o p i n i o n .